Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
Applicant’s “Amendment” filed on 03/02/2022 has been considered.
Claims 1, 8, and 15 are amended. Claims 6, 13, and 20 are withdrawn. Claims 1-5, 7-12, 14-19, and 21 remain pending in this application and an action on the merits follow.
Applicant' s response by virtue of amendment to claims has overcome the Examiner' s rejection under 35 USC § 101.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/14/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 1 is objected to because of the following informalities:  the limitation “rank…” ending with a period is incorrect.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-8, 14-15, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2006/0224502 to McGowan, in view of U.S. Patent Application Publication No. 2018/0075527 to Nagla et al., in view of U.S. Patent Application Publication No. 2020/0013053 to Amin, and further in view of International Publication No. WO 2009/048843 to Liao et al.
With regard to claims 1, 8, and 15, McGowan discloses a computer system for facilitating peer-to-peer micro-loan transactions, the computer system comprising: 
a hardware processor; and a micro-loan system in communication with the hardware processor, wherein the micro-loan system (Fig. 1, a peer-to-peer banking system): 
determines an integrity score for each user of a plurality of users, wherein the integrity score for each user is based on human capital management information for the user and peer-submitted feedback about the user (paragraph 24 and claims 9-10, Both the lender and the borrower go through a credit check, rating and asset assessment, (205), (202), respectively.); 
rank ordering the plurality of users within the selected set of human capital management information according to their indices of integrity scores (paragraphs 7 and 82, The algorithm performs calculation steps including identifying the borrower, determining desired loan amount, desired loan terms, and borrower's credit rating, searching the lender database and extracting all lenders with sufficient amount of capital meeting the desired loan amount, desired loan terms, and borrower's credit rating, ranking lenders meeting the desired loan amount, desired loan terms, and borrower's credit rating, and presenting the ranked lenders to the borrower. Rank top ten (or more) lenders and present top three (or more), including name and ranking, to new borrower);
receives a loan transaction request from a borrower- user (paragraph 73, Identify a new borrower (name and rating) requesting a loan); 
determines a risk score for the loan transaction based at least on the borrower-user's integrity score ( paragraph 24, A risk assessment algorithm is used to calculate and present interest rates based on risk inherent in the ratings/credit score of the borrower and the lender); 
identifies a set of lender-users based on the determined risk score and the lender-users' integrity scores (paragraph 24, Alternatively, a set of algorithms can automatically match borrowers and lenders given that the online system can take information from the users, such as the lender's lowest acceptable bid/request (i.e., reserve price), loan term, as measured by credit rating and prior feedback, the borrower's requested loan amount, the borrower's dynamic risk level, and the highest potential interest rate the borrower is willing to pay); 
facilitates a negotiation of transaction terms between the borrower-user and the set of lender-users to determine the transaction terms (paragraphs 24, 42-43, The lender offers an amount, a rate and terms at which he is interested in lending (206). The borrower places one or more bids/requests for a rate, terms and the amount he is interested in borrowing (203). An algorithm compares the bids/requests to all offers (207) and selects multiple options for the borrower (208). System updates lender's interest rate based on decrease in guarantor's percentage fee (256). Contract with terms of loan electronically generated and both emailed and presented in online account for each customer (257).); 
responsive to finalization of the transaction terms, records the loan transaction and the transaction terms in a distributed ledger, and remits loan funds to the borrower- user (Fig. 9, paragraphs 44-46, 48-49, and 89, Each customer must review and click "Agree to Terms" (258) (259). Once both parties agree to loan (260), (263), money is transferred instantly from lender's account to borrower's account and interest begins accruing (261) (264). Each user is given option to name loan for record keeping (265) (266)); 
responsive to a subsequent repayment of the loan transaction according to the transaction terms, solicits peer-submitted feedback from at least one of the borrower- user and the set of lender-users (paragraphs 56-61, Once term is finished (281) or loan is ended early, borrower's account is debited with the loan amount plus accrued interest (284) (283). Lender is asked to provide a rating of the borrower (286). Borrower is asked to provide a rating of the lender (287). Lender ratings are updated according to pre-determined weighting of lender's on-time performance and cordiality (288). Borrower ratings are updated according to pre-determined weighting of borrower's on-time performance and cordiality (289). System verifies and reserves right to adjust scores based on on-time performance or customer generated feedback (290)); and 
updates the integrity score for the borrower-user and the set of lender-users based on received peer-submitted feedback regarding the loan transaction (paragraph 61, System verifies and reserves right to adjust scores based on on-time performance or customer generated feedback); and 
updating the rank ordering of the plurality of users within the selected set of human capital management information based on the updated integrity score (Borrower is asked to provide a rating of the lender (287). [0059] Lender ratings are updated according to pre-determined weighting of lender's on-time performance and cordiality (288). [0060] Borrower ratings are updated according to pre-determined weighting of borrower's on-time performance and cordiality. Determine borrower rating (178). [0079] Search previously extracted lender pool (sorted by desired borrower rating) (179) and extract all lenders with a desired borrower rating that is less than or equal to the borrower's actual rating. Rank top ten (or more) lenders and present top three (or more), including name and ranking, to new borrower. paragraphs 59-60, 78-79, and 82).
However, McGowan does not disclose aggregating sample data regarding a plurality of factors associated with human capital management information and a plurality of users; at least one of: modifying incomplete data, removing incomplete data, converting text- based data into numerical values, and converting numerical values into a category; performing iterative analysis based on machine learning with a training data split from the sample data to construct a predictive model, wherein the iterative analysis is performed with predictive algorithms and wherein the machine learning comprises at least one supervised learning, unsupervised learning, and reinforcement learning; testing an accuracy of the predictive model with a test data split from the sample data; in response to an error rate above a predetermined threshold between the training and test data that is determined after the testing: changing one or more hyper-parameters of the predictive model; randomizing the training data and the test data; repeating the iterative analysis based on the machine learning with the training data to construct the predictive model; and re-testing the accuracy of the predictive model; populating, using the predictive model, a database with predicted integrity scores for a selected set of human capital management information; converting the predicted integrity scores in the database into integrity scores for the plurality of users over a specified time period to create indices of integrity scores; sending a message call to a smart contract generated based on the finalized transaction terms; responsive to receiving a message call to the smart contract generated based on the finalized transaction terms, executing the loan transaction using a blockchain engine, wherein the blockchain engine is configured to perform internal states and transaction computation for the distributed ledger; and updating the predictive model using machine learning incorporating the updated integrity score; creating a smart contract within a distributed ledger maintained by a network of computers based on the finalized transaction terms, wherein the distributed ledger is a blockchain; automatically executing, by the network of computers, the smart contract; collating the loan transaction and the transaction terms into a block that can be added to the distributed ledger, wherein the distributed ledger is synchronized across the network of computers; managing loan balance within the smart contract using the distributed ledger according to the finalized term transactions based on the subsequent repayment.
However, Nagla teaches aggregating sample data regarding a plurality of factors associated with human capital management information and a plurality of users (Example data sources 308 include third financial institutions, retailers, social networking platforms, insurers, educational institutions, credit bureaus, credit services, telecommunications companies, and other third party services that collect information on individuals that may be directly or indirectly relevant to the creditworthiness of an individual, paragraph 114); at least one of: modifying incomplete data, removing incomplete data, converting text- based data into numerical values, and converting numerical values into a category (Information in the blockchain for the credit record may need to be updated, such as for example due to errors entering credit information, or conflicts in information between authorized parties. In some embodiments, the platform provides a correction or dispute resolution mechanism for correcting information in the blockchain for the credit record, paragraph 137); performing iterative analysis based on machine learning with a training data split from the sample data to construct a predictive model, wherein the iterative analysis is performed with predictive algorithms (Machine learning unit 320 is configured to detect predictions for credit data that impacts credit scores to trigger alerts and notifications. For example, machine learning unit 320 processes credit data relating to transaction behavior to define rules for predicting impact on credit scores. Scoring unit 328 uses the identifiers to retrieve credit data relevant to the borrower. The identifiers can connect global data points (e.g. global banking network). Scoring unit 328 aggregates data points of the credit data in a cohesive manner to generate the score. Scoring unit 328 aggregates the data points of the credit data using weights so that some data points have a greater impact on the credit score than other data points. Machine learning rules 320 refines the score calculation or formulae based on training results to update credit score calculation. This enables re-use of credit data but with an improved or refined scoring formulae to increase the accuracy of the credit score as indicating creditworthiness. For example, the scoring formulae may consider credit data from an extended family to generate a “household” score or credit capability. Machine learning rules 320 can learn behavior’s that implicate credit ability, such as spending patterns and payment patterns, paragraphs 126 and 127); populating, using the predictive model, a database with predicted integrity scores for a selected set of human capital management information (The digital identify records and credit score information stored on the ledger may be encrypted, redacted, compressed, transformed (e.g., through a one-way transformation or a reversible transformation), etc. Credit score platform 300 receives an increased amount of credit data from an increased number of data sources 308 to compute a credit score that more accurately reflects the creditworthiness of a borrower. The identity unit 326 can interact with the machine learning unit 320 in order to create the block as there may be rules specific to different types of credit events. The identity unit 326 can generate the credit history record using the first set of identifiers. The credit history record includes a credit score, the set of blocks and the additional block., paragraphs 79, 90-91, and 122); converting the predicted integrity scores in the database into integrity scores for the plurality of users over a specified time period to create indices of integrity scores (The credit alert can indicate that certain things can impact the credit score and also to what extent. For example: if an individual applies for three credit cards (credit event), new telecommunications connection (credit event) and a personal loan (credit event) in a period of time then the credit score could go down by 30 to 40 points. The credit alert can indicate this data as new blocks record the credit events. The credit alert can also indicate to the individual that if they do certain things (e.g. credit events) then there is a net impact to their credit score. For example after applying for two financial cards (e.g. credit events) and one personal loan (e.g. credit event) then the credit score went from 740 to 720. paragraph 110); creating a smart contract within a distributed ledger maintained by a network of computers based on the finalized transaction terms, wherein the distributed ledger is a blockchain (generate a smart contract with the selected loan terms, and record a new block on the distributed ledger. In some embodiments, the entities 102, 104, 106, 108, 110, and 112 include at least a decentralized set of computing devices and may even include personal or business computing devices, etc. For example, a ledger may be stored on a large number of publicly available devices, each acting as a “node” for storing a copy of the ledger (e.g., being collaboratively maintained by anonymous peers on a network), paragraphs 17 and 77); automatically executing, by the network of computers, the smart contract (By expressing the contract in the DSL, it may be possible to automate various actions based on the DSL-expressed contract and/or the records stored on the blockchain distributed ledger. For example, once a condition from the contract is satisfied (e.g., a date/time is reached, or the price of an object or asset has passed a particular threshold), one or more computer servers hosting or interfacing with the ledger may trigger an action. Actions may include initiating, modifying or cancelling a financial transaction, triggering another condition in the same or another DSL-expressed contract, or generally enforcing any one of a variety of legal obligations as defined by the contract. Paragraph 157);  collating the loan transaction and the transaction terms into a block that can be added to the distributed ledger, wherein the distributed ledger is synchronized across the network of computers (paragraphs 77, 80 and 112); sending a message call to a smart contract generated based on the finalized transaction terms; responsive to receiving a message call to the smart contract generated based on the finalized transaction terms, executing the loan transaction using a blockchain engine, wherein the blockchain engine is configured to perform internal states and transaction computation for the distributed ledger (The identity unit 326 can be configured to provide credit history application to determine one or more credit actions in response to the credit event using a smart contract related to the credit event and the individual. The smart contract including an electronic signature and transaction terms. An example credit action based on terms of a smart contract can be a penalty payment that can be triggered when the credit event indicates a late payment on a loan, for example. The creditor and debtor accept the contract. The credit score platform 300 can provide the ability to finalize and ‘seal’ bids to bind the contract terms and conditions. The creditor and debtor can send payment which can be held in escrow. Payments may be sent and held in escrow to finalize a sale in person. The smart contracts layer 734 can capture the contractual clauses, terms and conditions, for secure definition and execution of the contract between the parties. Multi signature transactions can be provided to ensure that the loan amount is kept in escrow until the payment is finalized and all required transaction signatures are collected. Smart contracts can have related states, digital signatures, and refer to the smart asset reference data, which can be stored within block chain ledger 742. paragraphs 94, 96, 206, 230); and updating the predictive model using machine learning incorporating the updated integrity score (Scoring processor 306 interacts with identify processor 302 to identify blocks in blockchain storage 304 that relate to a particular digital identity to generate a credit score for a borrower linked to the digital identity. Scoring processor 306 defines credit score calculations based on credit data and weightings for different credit data metrics.  Machine learning processor 310 trains using different learning processes on data stored in blockchain storage 304 to refine and update credit score calculations for scoring processor 306. Scoring unit 328 aggregates the data points of the credit data using weights so that some data points have a greater impact on the credit score than other data points. Machine learning rules 320 refines the score calculation or formulae based on training results to update credit score calculation. This enables re-use of credit data but with an improved or refined scoring formulae to increase the accuracy of the credit score as indicating creditworthiness. paragraphs 115 and 127).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify McGowan to include, aggregating sample data regarding a plurality of factors associated with human capital management information and a plurality of users; at least one of: modifying incomplete data, removing incomplete data, converting text- based data into numerical values, and converting numerical values into a category; performing iterative analysis based on machine learning with a training data split from the sample data to construct a predictive model, wherein the iterative analysis is performed with predictive algorithms; populating, using the predictive model, a database with predicted integrity scores for a selected set of human capital management information; converting the predicted integrity scores in the database into integrity scores for the plurality of users over a specified time period to create indices of integrity scores; creating a smart contract within a distributed ledger maintained by a network of computers based on the finalized transaction terms, wherein the distributed ledger is a blockchain; automatically executing, by the network of computers, the smart contract;  collating the loan transaction and the transaction terms into a block that can be added to the distributed ledger, wherein the distributed ledger is synchronized across the network of computers; sending a message call to a smart contract generated based on the finalized transaction terms; responsive to receiving a message call to the smart contract generated based on the finalized transaction terms, executing the loan transaction using a blockchain engine, wherein the blockchain engine is configured to perform internal states and transaction computation for the distributed ledger; and updating the predictive model using machine learning incorporating the updated integrity score, as taught in Nagla, in order to provide a credit score platform using blockchain technology (Nagla, abstract).
However, Amin teaches managing loan balance within the smart contract using the distributed ledger according to the finalized term transactions based on the subsequent repayment (FIG. 9 is a flow diagram that illustrates the processing of a record repayment component of a smart contract in some embodiments. A record repayment component 900 is passed a type of payment (e.g., regular payment or grace period payment) being made and records a repayment transaction.  In block 907, the component may calculate the repayment amount for the lender. The repayment amount may be fixed or may vary based on the payment amount or terms of the loan agreement. In block 9068, the component updates a remaining balance on the loan. In block 909, the component adds the output for the selected lender to the repayment transaction loops to block 905 to select the next lender. In block 910, the component signs the transaction. In block 911, the component records the repayment transaction in the distributed ledger, paragraph 48).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify McGowan to include, managing loan balance within the smart contract using the distributed ledger according to the finalized term transactions based on the subsequent repayment, as taught in Amin, in order to reduce the risk of the parties involved in financial transaction (Amin, paragraph 7).
However, Liao teaches wherein the machine learning comprises at least one supervised learning, unsupervised learning, and reinforcement learning; testing an accuracy of the predictive model with a test data split from the sample data; in response to an error rate above a predetermined threshold between the training and test data that is determined after the testing: changing one or more hyper-parameters of the predictive model; randomizing the training data and the test data; repeating the iterative analysis based on the machine learning with the training data to construct the predictive model; and re-testing the accuracy of the predictive model  (In anomaly detection, the preprocessing module 124 identifies continuous application data values that can be indicative of data entry error or of material misrepresentations. For example, high loan or appraisal amounts (e.g., above a threshold value) can be indicative of data entry error or fraud.  In one embodiment, the fraud detection system 100 continues to process applications with anomalous data. The presence of anomalous data can be logged to the database 126 and/or included in a score output or report for the corresponding application. The term "risk indicator" refers to data values identified with respect to one or more data fields that can be indicative of fraud. For example, appraisal value in combination with zip code can be a risk indicator associated with an appraiser model. In one embodiment, the entity scoring module 150 provides scores and indicators to the integrator 136 to generate a combined fraud score and/or set of risk indicators.  In one embodiment, the loan models 132 can include one or more supervised models 170 and high risk rules models 172. Supervised models 170 are models that are generated based on training or data analysis that is based on historical transactions or applications that have been identified as fraudulent or non-fraudulent. Supervised learning algorithms identify a relationship between input features and target variables based on training data. In one embodiment, the target variables comprise the probability of fraud. Generally, the models used can depend on the size of the data and how complex a problem is. For example, if the fraudulent exemplars in historical data are less than about 5000 in number, smaller and simpler models can be used, so robust model parameter estimation can be supported by the data size. The method 302 begins at a block 340 in which the model generator 110 receives historical mortgage data. The model generator 110 can extract and convert client historical data according to internal development data specifications, perform data analysis to determine data quality and availability, and rectify anomalies, such as missing data, invalid data, or possible data entry errors similar to that described above with reference to preprocessing module 124 of Figure 2.  The functions of block 306 can be repeated for each loan application that is to be processed. Further detail of applying data to the models is described with reference to Figure 6. In one embodiment, the model generator 110 generates and/or updates models as new data is received or at specified intervals such as nightly or weekly. In other embodiments, some models are updated continuously and others at specified intervals depending on factors such as system capacity, mortgage originator requirements or preferences, etc. In one embodiment, the rules, including selected data fields and condition parameters, are developed using the historical data used to develop the loan model 170. In one embodiment, the loan models 170 and 172 are updated when new versions of the system 100 are released into operation. In another embodiment, the supervised models 170 and the high risk rules models. 172 are updated automatically. In addition, the supervised models 170 and the high risk rules models 172 can also be updated such as when new or modified data features or other model parameters are received. In one embodiment, historical data is split into multiple non-overlapped data sets. These multiple data sets are used for model generation and performance evaluation. For example, to train a neural network model, the data can be split into three sets, training set 1, training set 2, and validation. Fig. 5, paragraphs 35, 40, 50-52, 56-57, 62, and 66).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify McGowan to include, wherein the machine learning comprises at least one supervised learning, unsupervised learning, and reinforcement learning; testing an accuracy of the predictive model with a test data split from the sample data; in response to an error rate above a predetermined threshold between the training and test data that is determined after the testing: changing one or more hyper-parameters of the predictive model; randomizing the training data and the test data; repeating the iterative analysis based on the machine learning with the training data to construct the predictive model; and re-testing the accuracy of the predictive model, as taught in Liao, in order to determine or predict the likelihood of payment defaults in financial transactions (Liao, paragraph 1).
With regard to claims 7, 14, and 21, McGowan substantially discloses the claimed invention, however, McGowan does not disclose recording the loan transaction and the transaction terms in a distributed ledger further comprises: generating a smart contract for the loan transaction based on the transaction terms, and recording the smart contract in the blockchain; and managing a loan balance within the smart contract according to the transaction terms and based on repayment transactions recorded on the blockchain.  
However, Nagla teaches recording the loan transaction and the transaction terms in a distributed ledger further comprises: generating a smart contract for the loan transaction based on the transaction terms, and recording the smart contract in the blockchain; and managing a loan balance within the smart contract according to the transaction terms and based on repayment transactions recorded on the blockchain (In some embodiments, the system has a credit marketplace engine configured to generate a listing of loan offers for the individual based on the credit history record, each loan offer indicating a creditor and loan terms, receive a selected loan offer indicating a selected creditor and selected loan terms, generate a smart contract with the selected loan terms, and record a new block on the distributed ledger, the new block having the smart contract, the identifier and the selected creditor, the smart contract being linked to an identifier of the set of identifiers and the selected creditor, the smart contract having an electronic signature and transaction terms. The smart contracts layer 734 can capture the contractual clauses, terms and conditions, for secure definition and execution of the contract between the parties. Multi signature transactions can be provided to ensure that the loan amount is kept in escrow until the payment is finalized and all required transaction signatures are collected. Smart contracts can have related states, digital signatures, and refer to the smart asset reference data, which can be stored within block chain ledger 742. The persistent storage 111 and interface unit 322 enables credit data entries (e.g. blocks) from multiple different data sources 308 to generate credit records. A new block can indicate that a bill payment was missed, that a borrower repaid a mortgage, or possibly other events, paragraphs 17, 125, 133 and 230).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify McGowan to include, recording the loan transaction and the transaction terms in a distributed ledger further comprises: generating a smart contract for the loan transaction based on the transaction terms, and recording the smart contract in the blockchain; and managing a loan balance within the smart contract according to the transaction terms and based on repayment transactions recorded on the blockchain, as taught in Nagla, in order to provide a credit score platform using blockchain technology (Nagla, abstract).
Claims 2-3, 9-10, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2006/0224502 to McGowan, U.S. Patent Application Publication No. 2018/0075527 to Nagla et al., U.S. Patent Application Publication No. 2020/0013053 to Amin, and International Publication No. WO 2009/048843 to Liao et al., and further in view of International Patent Publication No. WO 0137184 to Davis et al.
With regard to claims 2, 9, and 16, the combination of references discloses remitting loan funds to the borrower-user; adding the requested loan funds to scheduled payroll payments to the borrower-user or depositing the requested loan funds into a registered account of the borrower-user (paragraph 7,  The method further includes collecting funds for the loan amount from the at least one lender and upon signing the contract by both the borrower and the at least one lender, distributing the funds to the borrower), however, the combination of references does not disclose running payroll for a set of organizations, wherein the set of lender-users are employees of the set of organizations; and subtracting requested loan funds from scheduled payroll payments to the set of lender-users.  
However, Davis teaches running payroll for a set of organizations, wherein the set of lender-users are employees of the set of organizations; and subtracting requested loan funds from scheduled payroll payments to the set of lender-users (The electronic account funding routine includes an accounting and credit posting routine that credits funds received by the system to an investor's account. Investors can fund their investment accounts by check, wire, payroll, direct deposit and automated clearinghouse transaction or by any other means of electronic funds transfer, page 13, lines 26-31).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the combination of references to include, running payroll for a set of organizations, wherein the set of lender-users are employees of the set of organizations; and subtracting requested loan funds from scheduled payroll payments to the set of lender-users, as taught in Davis, in order to provide a system that aggregate investors and permit each investor to set up their account online (Davis, page 4, lines 3-5).
With regard to claims 3, 10, and 17, McGowan discloses remitting loan funds to the borrower-user further comprises at least one of: adding the requested loan funds to scheduled payroll payments to the borrower-user; and depositing the requested loan funds into a registered account of the borrower-user (paragraph 7,  The method further includes collecting funds for the loan amount from the at least one lender and upon signing the contract by both the borrower and the at least one lender, distributing the funds to the borrower).
Claims 4-5, 11-12, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2006/0224502 to McGowan, U.S. Patent Application Publication No. 2018/0075527 to Nagla et al., U.S. Patent Application Publication No. 2020/0013053 to Amin, and International Publication No. WO 2009/048843 to Liao et al., and further in view of U.S. Patent No. 10,706,397 to Sorbe et al.
With regard to claims 4, 11, and 18, the combination of references discloses remitting repayment funds to the set of lender-users (McGowan, paragraph 7, The method further includes keeping track of all financial transactions comprising the collection and distribution of funds, repayment of the funds plus interest from the borrower to the at least one lender, and transaction costs. The method further includes receiving the funds by the borrower via a credit card, check, direct deposit in a bank account, wire in a bank account or deposit in an electronic account), however, the combination of references does not discloses running payroll for a set of organizations, wherein the borrower-user is an employee of the set of organizations; and subtracting repayment funds from scheduled payroll payments to the borrower-user.
However, Sorbe teaches running payroll for a set of organizations, wherein the borrower-user is an employee of the set of organizations; and subtracting repayment funds from scheduled payroll payments to the borrower-user (That is, a customer may like, for example, to have his car payment debited from the proceeds of his payroll check immediately, rather than ever having access to the funds. a lending institution can offer a car loan to a customer having a low credit score and without a traditional deposit account if the customer will enroll in the prioritized payment program, including pre-authorizing loan payments to the lending institution and routing the customer's payroll deposit to a transfer account., col. 3, lines 2-4 and col. 4, lines 50-57).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the combination of references to include, running payroll for a set of organizations, wherein the borrower-user is an employee of the set of organizations; and subtracting repayment funds from scheduled payroll payments to the borrower-user, as taught in Sorbe, in order to raise privacy concerns and introduce complexity into the payroll process (Sorbe, col. 2, lines 37-38).
With regard to claims 5, 12, and 19, McGowan discloses remitting repayment funds to the set of lender-users further comprises at least one of: adding the repayment funds to scheduled payroll payments to the set of lender-users; and depositing the repayment funds into a set of registered accounts of the set of lender-users (paragraph 7, The method further includes keeping track of all financial transactions comprising the collection and distribution of funds, repayment of the funds plus interest from the borrower to the at least one lender, and transaction costs. The method further includes receiving the funds by the borrower via a credit card, check, direct deposit in a bank account, wire in a bank account or deposit in an electronic account)

Response to Arguments
Applicants' arguments filed on 03/02/2022 have been fully considered but they are not fully persuasive especially in light of the new references used in the rejections. 
Applicants remark that “McGowan does not disclose aggregating sample data regarding a plurality of factors associated with human capital management information and a plurality of users; at least one of: modifying incomplete data, removing incomplete data, converting text- based data into numerical values, and converting numerical values into a category; performing iterative analysis based on machine learning with a training data split from the sample data to construct a predictive model, wherein the iterative analysis is performed with predictive algorithms and wherein the machine learning comprises at least one supervised learning, unsupervised learning, and reinforcement learning; testing an accuracy of the predictive model with a test data split from the sample data; in response to an error rate above a predetermined threshold between the training and test data that is determined after the testing: changing one or more hyper-parameters of the predictive model; randomizing the training data and the test data; repeating the iterative analysis based on the machine learning with the training data to construct the predictive model; and re-testing the accuracy of the predictive model; populating, using the predictive model, a database with predicted integrity scores for a selected set of human capital management information; converting the predicted integrity scores in the database into integrity scores for the plurality of users over a specified time period to create indices of integrity scores; rank ordering the plurality of users within the selected set of human capital management information according to their indices of integrity scores; sending a message call to a smart contract generated based on the finalized transaction terms; responsive to receiving a message call to the smart contract generated based on the finalized transaction terms, executing the loan transaction using a blockchain engine, wherein the blockchain engine is configured to perform internal states and transaction computation for the distributed ledger; and updating the predictive model using machine learning incorporating the updated integrity score; and updating the rank ordering of the plurality of users within the selected set of human capital management information based on the updated integrity score”.
Examiner directs Applicants' attention to the office action above.
Conclusion
Please refer to form 892 for cited references.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication from the examiner should be directed to Ariel Yu whose telephone number is 571-270-3312. The examiner can normally be reached on Monday-Friday 9:00am-5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ARIEL J YU/Primary Examiner, Art Unit 3687